                  UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MICHAEL SEIBERT,                                :     Civil No. 1:18-CV-10
                                                :
                     Plaintiff                  :     (Chief Judge Conner)
                                                :
      v.                                        :
                                                :     (Magistrate Judge Carlson)
ANDREW SAUL,                                    :
Commissioner of Social Security,                :
                                                :
                    Defendant                   :

                     REPORT AND RECOMMENDATION

I.    Introduction

      It is a cardinal principle of judicial review in Social Security appeals that

“[w]hen a conflict in the evidence exists, the ALJ may choose whom to credit but

‘cannot reject evidence for no reason or for the wrong reason.’” Plummer v. Apfel,

186 F.3d 422, 429 (3d Cir. 1999) (quoting Mason v. Shalala, 994 F.2d 1058, 1066

(3d Cir. 1993)). The instant case aptly illustrates this principle.

      The plaintiff, Michael Seibert, suffers from a cascading array of medical

impairments, including morbid obesity, diabetes, and degenerative disc disease. As

a result of these impairments, Seibert experiences neuropathy in his legs, suffers

from edema, or swelling, of his legs, and is afflicted with circulatory problems in his

legs marked by insufficient blood flow and deep vein thrombosis. These medical

                                           1
complications are well-documented and longstanding. Moreover, both Seibert and

his treating physician, Dr. Orange, have stated that it is necessary for Seibert to

elevate his legs above his heart while at work for more than half the work day due

to these impairments. Furthermore, in Seibert’s case, a vocational expert has also

testified that if Seibert must elevate his legs for 60% of the work day due to his

edema and venous insufficiency, he is essentially unemployable.

      Despite this uncontested evidence that Seibert was medically required to

engage in postural limitations that may render him disabled, the ALJ found that

Seibert could perform a range of light work without any significant postural

restrictions. In reaching this conclusion, the ALJ failed to address, analyze, or

acknowledge this evidence supporting the medical necessity of Seibert being able to

raise his legs above the level of his heart for prolonged periods during the work day.

Mindful of the fact that an ALJ “cannot reject evidence for no reason or for the

wrong reason,” Mason, 994 F.2d at 1066, and recognizing that courts have

frequently found that the failure to address such medically-required postural

limitations calls for a remand,1 for the reasons discussed below, we conclude that


1
 See e.g., Dillon v. Colvin, 210 F. Supp. 3d 1198, 1212 (D.S.D. 2016); Mills v.
Colvin, 959 F. Supp. 2d 1079, 1094 (N.D. Ill. 2013); Melendez v. Astrue, 630 F.
Supp. 2d 308, 315 (S.D.N.Y. 2009); Lawson v. Barnhart, 218 F. Supp. 2d 967, 972
(N.D. Ill. 2002).
                                          2
this failure of articulation in the instant case compels a remand for further

consideration of this case by the Commissioner.

II.   Statement of Facts and of the Case

      On February 2, 2015, Michael Seibert applied for disability benefits pursuant

to Title II of the Social Security Act. Six months later, on August 18, 2015, Seibert

also applied for supplemental security income benefits pursuant to Title II of the

Social Security Act. (Tr. 13.) In these applications, Seibert alleged that he had

become totally disabled on April 29, 2014, due to the combined effects of obesity,

diabetes, neuropathy, sleep apnea, hypertension, degenerative disc disease, and

anxiety. (Tr. 15.) Seibert was 39 years old at the time of the alleged onset of his

disability, had a high school education, and had prior employment as a forklift

operator and warehouse worker. (Tr. 21.)

      Together, Seibert’s impairments imposed a series of significant limitations

upon the plaintiff. At the outset, Seibert suffered from morbid obesity. He was

approximately 5 feet 9 inches tall and his weight fluctuated between 370 and 400

pounds. (Tr. 18-19, 275, 278.) As a result, Seibert had a body mass index, or BMI,

which hovered between 57 and 59, placing him in the category of extreme obesity.

(Id.) Seibert also suffered from diabetes and experienced diabetic neuropathy as a



                                         3
result of this condition. Moreover, these medical impairments contributed to

Seibert’s degenerative disc disease, exacerbating that condition as well.

      These medical conditions manifested themselves in a number of significant

ways that limited Seibert’s use of his legs and frequently required him to elevate his

legs above the level of his heart to obtain relief from pain and numbness. The

existence of these underlying medical conditions is entirely undisputed on this

record. For example, Seibert’s medical history was replete with notations that he

suffered from deep vein thrombosis, the formation of blood clots in the deep veins

of his legs, and experienced edema or swelling of his legs. (Tr. 283, 285, 440, 301,

304, 305, 336, 337, 338, 341, 345, 349, 350, 372, 373, 377, 378.) Seibert also

suffered from neuropathy and had diminished sensation in his legs. (Tr. 302, 306,

339, 343, 344, 347, 348, 351, 352, 375, 380.)

      These impairments were not only reflected in Seibert’s treatment records, they

were also independently found by Dr. Spencer Long, a consultative examining

physician who conducted an examination of Seibert on May 26, 2015. (Tr. 283-94.)

Dr. Long’s examination report confirmed Seibert’s obesity, ankle edema, and

venous insufficiency. (Id.) Dr. Long also reported that, as a result of these

impairments, Seibert was limited to standing for 10 minutes at a time and could stand

for no more than 30 minutes during a work day. Further, Dr. Long found that Seibert

                                          4
could only walk for 5 minutes at a time for a total of 30 minutes of walking during

a work day. (Tr. 288.) Thus, the limitations found by Dr. Long would have restricted

Seibert to work that entailed prolonged sitting.

      Seibert’s treating physician, Dr. Paul Orange, confirmed that Seibert was

severely limited in his ability to stand or walk during the work day and imposed

additional medical limitations upon Seibert when seated at work. According to Dr.

Orange, in order to address this edema, neuropathy and venous insufficiency during

an 8-hour work day, Seibert would have to be seated with his legs elevated above

his heart for at least 60% of the day. (Tr. 529.) At his February 21, 2017 disability

hearing before the ALJ, Seibert also testified that he was required to frequently

elevate his legs and feet throughout the day to combat the “burning sensation and

numbness going up through my legs.” (Tr. 36.)

      The transcript of this disability hearing also reveals that it was clearly

recognized that this neuropathy, leg pain, edema, and Seibert’s need to elevate his

legs above the level of his heart would significantly impair his ability to find and

maintain work. In fact, in response to a question posed by counsel to the vocational

expert who testified at this hearing concerning whether Seibert could still work if he

needed to have his legs elevated above heart level for 60% of the day, the vocational



                                          5
expert testified that a person who experienced these restrictions at work could not

obtain employment. (Tr. 47.)

      It was against this medical backdrop that the ALJ held a hearing on Seibert’s

disability application on February 21, 2017. (Tr. 29-48.) Following this hearing, on

May 10, 2017, the ALJ issued a decision denying Seibert’s application for benefits.

(Tr. 10-23.) In that decision, the ALJ first concluded that Seibert met the insured

status requirements of the Social Security Act through December 31, 2016 and had

not engaged in any substantial gainful activity since his alleged onset date of

disability on April 29, 2014. (Tr. 15.) At Step 2 of the sequential analysis that

governs Social Security cases, the ALJ found that Seibert’s obesity, diabetes,

neuropathy, sleep apnea, hypertension, degenerative disc disease, and anxiety were

severe impairments. (Tr. 15.) Having made this Step 2 determination, at Step 3 the

ALJ concluded that none of Seibert’s impairments met or medically equaled the

severity of one of the listed impairments. (Tr. 16-17.)

      Between Steps 3 and 4, the ALJ then fashioned a residual functional capacity

(“RFC”) for Seibert which found that he could perform a range of light work. (Tr.

17.) Notably, this residual functional capacity assessment did not account for the

well-documented need for Seibert to elevate his legs above the level of his heart for

much of the work day. In fact, the ALJ’s decision did not analyze, address or

                                          6
acknowledge this work-preclusive restriction on Seibert’s activities, a restriction

which was consistent with Seibert’s medical history, was specifically identified by

Seibert’s treating physician, and was confirmed by Seibert.

      Having arrived at this residual functional capacity (RFC) assessment for

Seibert, the ALJ found at Step 4 that he could not do his past warehouse work but

concluded at Step 5 there were other jobs in the national economy which he could

perform. (Tr. 21-23.) Accordingly, the ALJ concluded that Seibert did not meet the

stringent standard for disability set by the Act and denied this disability claim. (Id.)

      This appeal followed. (Doc. 1.) On appeal, Seibert challenges the ALJ’s

analysis on several grounds, in particular arguing that the ALJ’s failure to address

or acknowledge in any fashion the plaintiff’s need to elevate his feet over the level

of his heart for more than half of the work day in order to combat his edema,

neuropathy and venous insufficiency created an evidentiary deficit which calls for a

remand since we cannot ascertain whether this evidence was rejected “for no reason

or for the wrong reason.” Mason v. Shalala, 994 F.2d 1058, 1066 (3d Cir.1993). This

case is fully briefed and is, therefore, ripe for resolution. For the reasons set forth

below, we conclude that this failure of articulation in the instant case calls for a

remand for further consideration of this evidence by the Commissioner.



                                           7
III.   Discussion

       A.    Substantial Evidence Review – the Role of this Court

       When reviewing the Commissioner’s final decision denying a claimant’s

application for benefits, this Court’s review is limited to the question of whether the

findings of the final decision-maker are supported by substantial evidence in the

record. See 42 U.S.C. §405(g); Johnson v. Comm’r of Soc. Sec., 529 F.3d 198, 200

(3d Cir. 2008); Ficca v. Astrue, 901 F. Supp.2d 533, 536 (M.D.Pa. 2012).

Substantial evidence “does not mean a large or considerable amount of evidence, but

rather such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Pierce v. Underwood, 487 U.S. 552, 565 (1988). Substantial

evidence is less than a preponderance of the evidence but more than a mere scintilla.

Richardson v. Perales, 402 U.S. 389, 401 (1971). A single piece of evidence is not

substantial evidence if the ALJ ignores countervailing evidence or fails to resolve a

conflict created by the evidence. Mason v. Shalala, 994 F.2d 1058, 1064 (3d Cir.

1993). But in an adequately developed factual record, substantial evidence may be

“something less than the weight of the evidence, and the possibility of drawing two

inconsistent conclusions from the evidence does not prevent [the ALJ’s decision]

from being supported by substantial evidence.” Consolo v. Fed. Maritime Comm’n,

383 U.S. 607, 620 (1966). “In determining if the Commissioner’s decision is

                                          8
supported by substantial evidence the court must scrutinize the record as a whole.”

Leslie v. Barnhart, 304 F. Supp.2d 623, 627 (M.D.Pa. 2003).

      The Supreme Court has recently underscored for us the limited scope of our

review in this field, noting that:

      The phrase “substantial evidence” is a “term of art” used throughout
      administrative law to describe how courts are to review agency
      factfinding. T-Mobile South, LLC v. Roswell, 574 U.S. ––––, ––––,
      135 S.Ct. 808, 815, 190 L.Ed.2d 679 (2015). Under the substantial-
      evidence standard, a court looks to an existing administrative record
      and asks whether it contains “sufficien[t] evidence” to support the
      agency's factual determinations. Consolidated Edison Co. v. NLRB,
      305 U.S. 197, 229, 59 S.Ct. 206, 83 L.Ed. 126 (1938) (emphasis
      deleted). And whatever the meaning of “substantial” in other contexts,
      the threshold for such evidentiary sufficiency is not high. Substantial
      evidence, this Court has said, is “more than a mere scintilla.” Ibid.; see,
      e.g., Perales, 402 U.S. at 401, 91 S.Ct. 1420 (internal quotation marks
      omitted). It means—and means only—“such relevant evidence as a
      reasonable mind might accept as adequate to support a conclusion.”
      Consolidated Edison, 305 U.S. at 229, 59 S.Ct. 206. See Dickinson v.
      Zurko, 527 U.S. 150, 153, 119 S.Ct. 1816, 144 L.Ed.2d 143 (1999)
      (comparing the substantial-evidence standard to the deferential clearly-
      erroneous standard).

Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019).

      The question before this Court, therefore, is not whether the claimant is

disabled, but rather whether the Commissioner’s finding that he is not disabled is

supported by substantial evidence and was reached based upon a correct application

of the relevant law. See Arnold v. Colvin, No. 3:12-CV-02417, 2014 WL 940205,

at *1 (M.D.Pa. Mar. 11, 2014)(“[I]t has been held that an ALJ’s errors of law denote
                                          9
a lack of substantial evidence.”)(alterations omitted); Burton v. Schweiker, 512 F.

Supp. 913, 914 (W.D.Pa. 1981)(“The Secretary’s determination as to the status of a

claim requires the correct application of the law to the facts.”); see also Wright v.

Sullivan, 900 F.2d 675, 678 (3d Cir. 1990)(noting that the scope of review on legal

matters is plenary); Ficca, 901 F. Supp.2d at 536 (“[T]he court has plenary review

of all legal issues . . . .”).

       Several fundamental legal propositions which flow from this deferential

standard of review. First, when conducting this review “we are mindful that we must

not substitute our own judgment for that of the fact finder.” Zirnsak v. Colvin, 777

F.3d 607, 611 (3d Cir. 2014) (citing Rutherford, 399 F.3d at 552). Thus, we are

enjoined to refrain from trying to re-weigh the evidence. Rather our task is to simply

determine whether substantial evidence supported the ALJ’s findings. However, we

must also ascertain whether the ALJ’s decision meets the burden of articulation

demanded by the courts to enable informed judicial review. Simply put, “this Court

requires the ALJ to set forth the reasons for his decision.” Burnett v. Comm'r of Soc.

Sec. Admin., 220 F.3d 112, 119 (3d Cir. 2000). As the Court of Appeals has noted

on this score:

       In Burnett, we held that an ALJ must clearly set forth the reasons for
       his decision. 220 F.3d at 119. Conclusory statements . . . are
       insufficient. The ALJ must provide a “discussion of the evidence” and
       an “explanation of reasoning” for his conclusion sufficient to enable
                                        10
      meaningful judicial review. Id. at 120; see Jones v. Barnhart, 364 F.3d
      501, 505 & n. 3 (3d Cir.2004). The ALJ, of course, need not employ
      particular “magic” words: “Burnett does not require the ALJ to use
      particular language or adhere to a particular format in conducting his
      analysis.” Jones, 364 F.3d at 505.

Diaz v. Comm’r of Soc. Sec., 577 F.3d 500, 504 (3d Cir. 2009).

      On this score one other rule applies. When evaluating the legal sufficiency of

an ALJ decision it is axiomatic that that “[w]hen a conflict in the evidence exists,

the ALJ may choose whom to credit but ‘cannot reject evidence for no reason or for

the wrong reason.’ Mason v. Shalala, 994 F.2d 1058, 1066 (3d Cir.1993).” Plummer

v. Apfel, 186 F.3d 422, 429 (3d Cir. 1999). Accordingly, we should remand for

further consideration whenever the record reveals that evidence was discounted by

the ALJ for the wrong reason or no reason.

      Thus, in practice ours is a twofold task. We must evaluate the substance of the

ALJ’s decision under a deferential standard of review, but we must also give that

decision careful scrutiny to ensure that the rationale for the ALJ’s actions is

sufficiently articulated to permit meaningful judicial review.

      B.     Initial Burdens of Proof, Persuasion, and Articulation for the ALJ

      To receive benefits under the Social Security Act by reason of disability, a

claimant must demonstrate an inability to “engage in any substantial gainful activity

by reason of any medically determinable physical or mental impairment which can

                                         11
be expected to result in death or which has lasted or can be expected to last for a

continuous period of not less than 12 months.” 42 U.S.C. §423(d)(1)(A); 42 U.S.C.

§1382c(a)(3)(A); see also 20 C.F.R. §§404.1505(a), 416.905(a). To satisfy this

requirement, a claimant must have a severe physical or mental impairment that

makes it impossible to do his or her previous work or any other substantial gainful

activity that exists in the national economy. 42 U.S.C. §423(d)(2)(A); 42 U.S.C.

§1382c(a)(3)(B); 20 C.F.R. §§404.1505(a), 416.905(a). To receive benefits under

Title II of the Social Security Act, a claimant must show that he or she contributed

to the insurance program, is under retirement age, and became disabled prior to the

date on which he or she was last insured. 42 U.S.C. §423(a); 20 C.F.R. §404.131(a).

      In making this determination at the administrative level, the ALJ follows a

five-step sequential evaluation process.      20 C.F.R. §§404.1520(a), 416.920(a).

Under this process, the ALJ must sequentially determine: (1) whether the claimant

is engaged in substantial gainful activity; (2) whether the claimant has a severe

impairment; (3) whether the claimant’s impairment meets or equals a listed

impairment; (4) whether the claimant is able to do his or her past relevant work; and

(5) whether the claimant is able to do any other work, considering his or her age,

education, work experience and residual functional capacity (“RFC”). 20 C.F.R.

§§404.1520(a)(4), 416.920(a)(4).

                                         12
      Between Steps 3 and 4, the ALJ must also assess a claimant’s residual

functional capacity (RFC). RFC is defined as “that which an individual is still able

to do despite the limitations caused by his or her impairment(s).” Burnett v. Comm’r

of Soc. Sec., 220 F.3d 112, 121 (3d Cir. 2000) (citations omitted); see also 20 C.F.R.

§§404.1520(e), 404.1545(a)(1), 416.920(e), 416.945(a)(1).           In making this

assessment, the ALJ considers all of the claimant’s medically determinable

impairments, including any non-severe impairments identified by the ALJ at step

two of his or her analysis. 20 C.F.R. §§404.1545(a)(2), 416.945(a)(2).

      There is an undeniable medical aspect to an RFC determination, since that

determination entails an assessment of what work the claimant can do given the

physical limitations that the claimant experiences. Yet, when considering the role

and necessity of medical opinion evidence in making this determination, courts have

followed several different paths. Some courts emphasize the importance of medical

opinion support for an RFC determination and have suggested that “[r]arely can a

decision be made regarding a claimant's residual functional capacity without an

assessment from a physician regarding the functional abilities of the claimant.”

Biller v. Acting Comm’r of Soc. Sec., 962 F. Supp. 2d 761, 778–79 (W.D. Pa. 2013)

(quoting Gormont v. Astrue, Civ. No. 11–2145, 2013 WL 791455 at *7 (M.D. Pa.

Mar. 4, 2013)). In other instances, it has been held that: “There is no legal

                                         13
requirement that a physician have made the particular findings that an ALJ adopts

in the course of determining an RFC.” Titterington v. Barnhart, 174 F. App’x 6, 11

(3d Cir. 2006). Further, courts have held in cases where there is no evidence of any

credible medical opinion supporting a claimant’s allegations of disability that “the

proposition that an ALJ must always base his RFC on a medical opinion from a

physician is misguided.” Cummings v. Colvin, 129 F. Supp. 3d 209, 214–15 (W.D.

Pa. 2015).

      These seemingly discordant legal propositions can be reconciled by

evaluation of the factual context of these decisions. Those cases which emphasize

the importance of medical opinion support for an RFC assessment typically arise in

the factual setting where a well-supported medical source has opined regarding

limitations which would support a disability claim, but an ALJ has rejected the

medical opinion which supported a disability determination based upon a lay

assessment of other evidence. In this setting, these cases simply restate the

commonplace idea that medical opinions are entitled to careful consideration when

making a disability determination, particularly when those opinions support a

finding of disability. In contrast, when an ALJ is relying upon other evidence, such

as contrasting clinical or opinion evidence or testimony regarding the claimant’s

activities of daily living, to fashion an RFC courts have adopted a more pragmatic

                                        14
view and have sustained the ALJ’s exercise of independent judgment based upon all

of the facts and evidence. See Titterington v. Barnhart, 174 F. App’x 6, 11 (3d Cir.

2006); Cummings, 129 F. Supp. 3d at 214–15. In either event, once the ALJ has

made this determination, our review of the ALJ's assessment of the plaintiff's RFC

is deferential, and that RFC assessment will not be set aside if it is supported by

substantial evidence. Burns v. Barnhart, 312 F.3d 113, 129 (3d Cir. 2002); see also

Metzger v. Berryhill, No. 3:16-CV-1929, 2017 WL 1483328, at *5 (M.D. Pa. Mar.

29, 2017), report and recommendation adopted sub nom. Metzgar v. Colvin, No.

3:16-CV-1929, 2017 WL 1479426 (M.D. Pa. Apr. 21, 2017); Rathbun v. Berryhill,

No. 3:17-CV-00301, 2018 WL 1514383, at *6 (M.D. Pa. Mar. 12, 2018), report and

recommendation adopted, No. 3:17-CV-301, 2018 WL 1479366 (M.D. Pa. Mar. 27,

2018).

      At Steps 1 through 4, the claimant bears the initial burden of demonstrating

the existence of a medically determinable impairment that prevents him or her in

engaging in any of his or her past relevant work. Mason, 994 F.2d at 1064. Once

this burden has been met by the claimant, it shifts to the Commissioner at Step 5 to

show that jobs exist in significant number in the national economy that the claimant

could perform that are consistent with the claimant’s age, education, work



                                        15
experience and RFC. 20 C.F.R. §§404.1512(f), 416.912(f); Mason, 994 F.2d at

1064.

        The ALJ’s disability determination must also meet certain basic substantive

requisites. Most significant among these legal benchmarks is a requirement that the

ALJ adequately explain the legal and factual basis for this disability determination.

Thus, in order to facilitate review of the decision under the substantial evidence

standard, the ALJ's decision must be accompanied by "a clear and satisfactory

explication of the basis on which it rests.” Cotter v. Harris, 642 F.2d 700, 704 (3d

Cir. 1981). Conflicts in the evidence must be resolved and the ALJ must indicate

which evidence was accepted, which evidence was rejected, and the reasons for

rejecting certain evidence. Id. at 706-707. In addition, “[t]he ALJ must indicate in

his decision which evidence he has rejected and which he is relying on as the basis

for his finding.” Schaudeck v. Comm’r of Soc. Sec., 181 F. 3d 429, 433 (3d Cir.

1999). Finally, it is clear that “[w]hen a conflict in the evidence exists, the ALJ may

choose whom to credit but ‘cannot reject evidence for no reason or for the wrong

reason.’ Mason v. Shalala, 994 F.2d 1058, 1066 (3d Cir.1993).” Plummer v. Apfel,

186 F.3d 422, 429 (3d Cir. 1999).




                                          16
      C.     A Remand is Appropriate in this Case

      Judged by these legal benchmarks, we conclude that a remand is appropriate

in the instant case. We reach this conclusion mindful of the fact that meaningful

judicial review requires that the ALJ adequately articulate the basis for a disability

finding, a task which includes two elements: an ALJ “cannot reject evidence for no

reason or for the wrong reason.” Mason, 994 F.2d at 1066.

      In this case, it appears that the ALJ’s decision did not fully comply with these

legal directions. In our view, this analysis was incomplete in one significant respect.

It did not address or even acknowledge the substantial evidence indicating that

Seibert needed to elevate his legs above the height of his heart for prolonged periods

during the work day, a postural limitation that the vocational expert described as a

complete barrier to employment.

      With respect to this medical limitation, there was substantial evidence in the

record that called for some consideration of this particular impairment. At the outset,

Seibert’s medical history was replete with notations that he suffered from deep vein

thrombosis, the formation of blood clots in the deep veins of his legs; experienced

edema or swelling of his legs;2 suffered from neuropathy and had diminished



2
 Tr. 283, 285, 440, 301, 304, 305, 336, 337, 338, 341, 345, 349, 350, 372, 373,
377, 378.
                                         17
sensation in his legs.3 In fact, these impairments were specifically confirmed by the

consultative examining source in this case, Dr. Spencer Long, who conducted an

examination of Seibert on May 26, 2015 and confirmed Seibert’s obesity, ankle

edema, and venous insufficiency.4 Dr. Long also reported that, as a result of these

impairments, Seibert was limited to standing for 10 minutes at a time and could stand

for no more than 30 minutes during a work day. Further, according to Dr. Long,

Seibert could only walk for 5 minutes at a time for a total of 30 minutes of walking

during a work day. (Tr. 288.) The limitations found by Dr. Long, therefore, would

have restricted Seibert to work which entailed prolonged sitting.

         Seibert’s treating physician, Dr. Paul Orange, confirmed that Seibert was

severely limited in his ability to stand or walk during the work day and imposed

additional medical limitations upon Seibert when seated at work. According to Dr.

Orange, due to his edema, neuropathy and venous insufficiency, during an 8-hour

work day Seibert would have to be seated with his legs elevated above the level of

his heart for at least 60% of the day. (Tr. 529.) Seibert also confirmed that he was

required to frequently elevate his legs and feet throughout the day to combat the

“burning sensation and numbness going up through my legs.” (Tr. 36.) Moreover, it



3
    Tr. 302, 306, 339, 343, 344, 347, 348, 351, 352, 375, 380.
4
    Tr. 283-94.
                                            18
was clearly recognized that this neuropathy, leg pain, edema, and Seibert’s need to

elevate his legs over his heart for more than half of a work day would significantly

impair his ability to find and maintain work. In fact, in response to a question

concerning whether Seibert could still work if he needed to have his legs elevated

above heart level for 60% of the day, the vocational expert who appeared at the ALJ

hearing testified that a person who experienced these restrictions at work could not

obtain employment. (Tr. 47.)

      Despite this substantial evidence, which called for some analysis of the work

preclusive nature of this restriction found by Seibert’s treating doctor and confirmed

by Seibert himself, the ALJ’s decision contains no meaningful reference to this

limitation. In fact, the decision does not speak to this restriction at all. In our view

this was error, and error which calls for a remand. Further, we are not alone in this

view. Quite the contrary, courts that have considered this precise issue routinely

recognize that these conditions, and the necessity for a Social Security claimant to

elevate his legs above his heart to combat edema, are factors which must be expressly

examined and analyzed as part of a disability determination. Therefore, when an ALJ

fails to address or analyze these restrictions a remand for further consideration of the

evidence is often necessary. For example, in Mills v. Colvin, 959 F. Supp. 2d 1079,

1094 (N.D. Ill. 2013), the court was confronted with the same scenario presented

                                          19
here: a disability claimant who was reportedly medically required to elevate his feet

above his heart. As in this case, the ALJ in Mills failed to address this limitation in

the decision denying benefits. The court found that this failure of articulation

compelled a remand, stating in terms that are equally applicable here that:

      The ALJ's RFC assessment did not account for all of Plaintiff's
      limitations—specifically, it did not explain how Plaintiff's edema
      factored into the assessment or how the accompanying need to elevate
      his legs would affect his ability to perform light work. Plaintiff's edema
      was mentioned extensively in the record, and he was advised on more
      than one occasion to elevate his legs to relieve the accompanying
      swelling. (See, e.g., A.R. 301, 379, 702, 793, 796, 812.) Plaintiff's
      testimony that he elevates his feet a little bit higher than waist level to
      alleviate swelling is consistent with the medical evidence in the record.
      (A.R. 79–80). Because the ALJ's RFC did not consider the “aggregate
      effect” of Plaintiff's symptoms, specifically Plaintiff's edema, see
      Golembiewski, 322 F.3d at 918, and because he rejected the entire line
      of evidence pertaining to Plaintiff's need to elevate his legs, see Herron
      v. Shalala, 19 F.3d 329, 333 (7th Cir.1994), this Court cannot determine
      whether substantial evidence supports the ALJ's conclusion that
      Plaintiff can perform “light work” and must remand the RFC
      determination. On remand, the ALJ must consider the “entire
      constellation” of Plaintiff's ailments. See Golembiewski, 322 F.3d at
      918. If the ALJ finds that Plaintiff's edema does not contribute to his
      limitations, he must explain why he finds Plaintiff's testimony and the
      medical evidence indicating his need to elevate his legs to be incredible.

Mills, 959 F. Supp. 2d at 1094.

      Likewise, it has been held that when the residual functional capacity

assessment formulated by an ALJ fails to take into account a treating physician’s

opinion that the plaintiff is required to elevate his legs, a remand is necessary to

                                          20
further examine that treating source opinion and incorporate its limitations into an

RFC assessment, if necessary. See Dillon v. Colvin, 210 F. Supp. 3d 1198, 1212

(D.S.D. 2016). Similarly, in the past, courts have often acknowledged the need for

an ALJ to explicitly address any medical requirements that a plaintiff elevate his legs

at work for prolonged periods. The need for this type of analysis by an ALJ was

recognized by the court in Melendez v. Astrue, 630 F. Supp. 2d 308, 315 (S.D.N.Y.

2009), where the district court found that an ALJ’s failure to address the claimant’s

need to elevate his legs throughout the day required a remand, stating that:

      [T]he ALJ ought to have acknowledged the matter and included it in
      his weighing of the evidence. The ALJ has a legal duty to adequately
      develop the record, Perez v. Chater, 77 F.3d 41, 47 (2d Cir.1996), and
      consider it in its entirety, 20 C.F.R. 404.1520(a)(3). It is grounds for
      remand “when it appears that the ALJ has failed to consider relevant
      and probative evidence which is available to him.” Lopez v. Sec'y of
      Dept. of Health and Human Servs., 728 F.2d 148, 150–51 (2d
      Cir.1984). The ALJ did not ask [plaintiff] any questions about his
      putative need to elevate his legs. He did not discuss it in his ruling
      either. While factual determinations are within the ALJ's competence,
      these determinations must be manifestly informed by the evidence.
      Sutherland v. Barnhart, 322 F.Supp.2d 282, 290 (E.D.N.Y.2004). By
      neglecting to mention this part of the record which may have influenced
      his conclusion, the ALJ committed legal error. The issue should be
      remanded for consideration of this omitted evidence.

Melendez, 630 F. Supp. 2d at 315. Simply put, it is well-settled that an inadequate

discussion of the medical necessity for a disability claimant to elevate his legs for

prolonged periods in order to combat edema, venous insufficiency, and neuropathy

                                          21
is generally regarded as a material shortcoming in analysis by an ALJ and compels

a remand. See Lawson v. Barnhart, 218 F. Supp. 2d 967, 972 (N.D. Ill. 2002).

      Given this rising tide of case law addressing the precise situation presented in

this case, we believe that the ALJ’s failure to analyze, address or even acknowledge

this body of evidence, which would preclude work if credited by the ALJ, leaves us

unable to make an informed decision regarding whether the ALJ’s decision is

supported by substantial evidence since we cannot discern whether this evidence

was discounted for “no reason or for the wrong reason.” Mason, 994 F.2d at 1066.

Accordingly, this shortcoming in the ALJ’s articulation of the rationale for this

decision compels a remand of this case. Because we have found a basis for remand

on these grounds, we need not address the plaintiff’s remaining arguments. To the

extent that any other error occurred, it may be remedied on remand. Finally, we note

that nothing in this Report and Recommendation should be deemed as expressing a

judgment on what the ultimate outcome of any reassessment of this evidence should

be. Rather, the task should remain the duty and province of the ALJ on remand.


IV.   Recommendation

      Accordingly, IT IS RECOMMENDED that the plaintiff’s request for a new

administrative hearing should be GRANTED, the final decision of the

Commissioner denying these claims should be VACATED, and this case should be
                                         22
REMANDED to the Commissioner to conduct a new administrative hearing

pursuant to sentence four of 42 U.S.C. § 405(g) and 42 U.S.C. § 1383(c)(3).

      The parties are further placed on notice that pursuant to Local Rule 72.3:

      Any party may object to a magistrate judge's proposed findings,
      recommendations or report addressing a motion or matter described in
      28 U.S.C. § 636 (b)(1)(B) or making a recommendation for the
      disposition of a prisoner case or a habeas corpus petition within
      fourteen (14) days after being served with a copy thereof. Such party
      shall file with the clerk of court, and serve on the magistrate judge and
      all parties, written objections which shall specifically identify the
      portions of the proposed findings, recommendations or report to which
      objection is made and the basis for such objections. The briefing
      requirements set forth in Local Rule 72.2 shall apply. A judge shall
      make a de novo determination of those portions of the report or
      specified proposed findings or recommendations to which objection is
      made and may accept, reject, or modify, in whole or in part, the findings
      or recommendations made by the magistrate judge. The judge,
      however, need conduct a new hearing only in his or her discretion or
      where required by law, and may consider the record developed before
      the magistrate judge, making his or her own determination on the basis
      of that record. The judge may also receive further evidence, recall
      witnesses or recommit the matter to the magistrate judge with
      instructions.

      Submitted this 28th day of August 2019.

                                              /S/ Martin C. Carlson
                                              Martin C. Carlson
                                              United States Magistrate Judge




                                         23
